LA PRADE, Chief Justice.
This is an original proceeding in certiorari, initiated hy an application of the State of Arizona, on relation of its Attorney General. The State seeks to have the judgment entered by Lee Garrett, Judge of the Superior Court, in and for the County of Pima, granting a liquor license to one King Fred Cline, and the license issued by Mr. Duncan, Superintendent of the Department of Liquor Licenses and Control, pursuant to said judgment, declared to be null and void. Respondent moved to quash the writ.
In view of the fact that this case differs in no substantial way from the situation in State v. Thomas, 1956, 80 Ariz. 327, 297 P.2d 624, we hereby hold that the opinion in said case is controlling here and determinative of this review.
Respondent’s motion to qúash the writ is denied, and the judgment of the lower court is annulled, with directions to void the license issued pursuant thereto.
UDALL and PHELPS, JJ., concur.
STRUCKMEYER and WINDES, Justices.
For the reason stated in the dissent to State v. Thomas, 80 Ariz. 327, 297 P.2d 624, we dissent.